Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated August 19, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed September 21, 2021 have been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11114153 [‘153]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.
Present Application
Patent ‘153
1. A structure, comprising: a substrate; a circuit element over the substrate, the circuit element including a first terminal and a second terminal; a first metallization level over the circuit element, the first metallization level including a first metal line structure and a metal island structure separated from the first metal line structure, the first metal line structure being connected to the first terminal of the circuit element, the metal island structure being connected to the second terminal of the circuit element; a second metallization level over the first metallization level, the second metallization level including a first metal jumper structure, the first metal jumper structure being connected to the metal island structure; and a third metallization level over the second metallization level, the third metallization level including a second metal line structure, the second metal line structure being connected to the first metal jumper structure.
2. The structure of claim 1, wherein the first metal line structure is longitudinally oriented along a first lateral direction and the second metal line structure is longitudinally oriented along a second lateral direction that traverses the first lateral direction.
3. The structure of claim 2, wherein the second lateral direction is substantially orthogonal with the first lateral direction.
4. The structure of claim 1, wherein the first metal jumper structure is connected to the metal island structure through at least a first interconnect structure directly below the first metal jumper structure.
5. The structure of claim 4, wherein the first interconnect structure is non- overlapping with the first metal line structure.
6. The structure of claim 1, wherein the first metal jumper structure is positioned non-overlapping with the first metal line structure.

1. A structure, comprising: a substrate; a first transistor of a memory cell formed over the substrate, the first transistor including a first terminal and a second terminal; a first metallization level over the first transistor, the first metallization level including a first metal line structure and a metal island structure separated from the first metal line structure, the first metal line structure being longitudinal oriented along a first lateral direction and being connected to the first terminal of the first transistor, the metal island structure being connected to the second terminal of the first transistor; a second metallization level over the first metallization level, the second metallization level including a first metal jumper structure, the first metal jumper structure being connected to the metal island structure and being positioned non-overlapping with the first metal line structure; and a third metallization level over the second metallization level, the third metallization level including a second metal line structure, the second metal line structure being longitudinal oriented along a second lateral direction that is different from the first lateral direction, the second metal line structure being connected to the first metal jumper structure.
3. The structure of claim 2, wherein the second lateral direction is substantially orthogonal with the first lateral direction.
2. The structure of claim 1, wherein the second lateral direction is substantially orthogonal with the first lateral direction.
4. The structure of claim 1, wherein the first metal jumper structure is connected to the metal island structure through at least a first interconnect structure directly below the first metal jumper structure.
3. The structure of claim 1, wherein the first metal jumper structure is connected to the metal island structure through at least a first interconnect structure directly below the first metal jumper structure.
5. The structure of claim 4, wherein the first interconnect structure is non- overlapping with the first metal line structure.
4. The structure of claim 3, wherein the first interconnect structure is non-overlapping with the first metal line structure.
6. The structure of claim 1, wherein the first metal jumper structure is positioned non-overlapping with the first metal line structure.
See claim 1.
7. The structure of claim 1, further comprising a fourth metallization level positioned vertically between the second metallization level and the third metallization level, the fourth metallization level including a second metal jumper structure connected to the first metal jumper structure, the second metal jumper structure including a larger surface area in a lateral plane than the first metal jumper structure.
5. The structure of claim 3, further comprising a fourth metallization level positioned vertically between the second metallization level and the third metallization level, the fourth metallization level including a second metal jumper structure connected to the first metal jumper structure, the second metal jumper structure including a larger surface area in a lateral plane than the first metal jumper structure.
8. The structure of claim 7, wherein the second metal jumper structure includes a larger dimension in a first lateral direction than first metal jumper structure, while including a substantially same dimension in a second lateral direction as the first metal jumper structure, the second lateral direction traversing the first lateral direction.
6. The structure of claim 5, wherein the second metal jumper structure includes a larger dimension in the first lateral direction than the first metal jumper structure, while including a substantially same dimension in the second lateral direction as the first metal jumper structure.
9. The structure of claim 7, wherein the second metal jumper structure is connected to the first metal jumper structure at least through a second interconnect structure positioned directly below the second metal jumper structure.
7. The structure of claim 5, wherein the second metal jumper structure is connected to the first metal jumper structure at least through a second interconnect structure positioned directly below the second metal jumper structure.
8. The structure of claim 7, wherein the second metal jumper structure includes a larger dimension in a first lateral direction than first metal jumper structure, while including a substantially same dimension in a second lateral direction as the first metal jumper structure, the second lateral direction traversing the first lateral direction.
8. The structure of claim 7, wherein the second interconnect structure includes a larger surface area in the lateral plane than the first interconnect structure.
9. The structure of claim 7, wherein the second metal jumper structure is connected to the first metal jumper structure at least through a second interconnect structure positioned directly below the second metal jumper structure.
7. The structure of claim 5, wherein the second metal jumper structure is connected to the first metal jumper structure at least through a second interconnect structure positioned directly below the second metal jumper structure.
10. The structure of claim 9, wherein the first metal jumper structure is connected to the metal island structure through at least a first interconnect structure directly below the first metal jumper structure, and wherein the second interconnect structure includes a larger surface area in the lateral plane than the first interconnect structure.
6. The structure of claim 5, wherein the second metal jumper structure includes a larger dimension in the first lateral direction than the first metal jumper structure, while including a substantially same dimension in the second lateral direction as the first metal jumper structure.
7. The structure of claim 5, wherein the second metal jumper structure is connected to the first metal jumper structure at least through a second interconnect structure positioned directly below the second metal jumper structure.
8. The structure of claim 7, wherein the second interconnect structure includes a larger surface area in the lateral plane than the first interconnect structure.
11. The structure of claim 10, wherein the first interconnect structure and the second interconnect structure each does not overlap with the first metal line structure.
9. The structure of claim 8, wherein the first interconnect structure and the second interconnect structure each does not overlap with the first metal line structure.
12. A device, comprising: a substrate; a circuit element over the substrate, the circuit element including a first terminal and a second terminal; a first wire line positioned in a first metallization level over the circuit element, the first wire line being connected to the first terminal of the circuit element; a metal island structure in the first metallization level, the metal island structure being laterally separated from the first wire line; a second wire line positioned in a second metallization level over the first metallization level; a third metallization level vertically positioned between the first metallization level and the second metallization level, the third metallization level including a first metal jumper structure, the first metal jumper structure being connected to both the second wire line and the metal island structure.
11. A memory device, comprising: a substrate; a pass gate transistor over the substrate, the pass gate transistor including a first terminal and a second terminal; a first signal line positioned in a first metallization level over the pass gate transistor, the first signal line being connected to the first terminal of the pass gate transistor; a metal island structure in the first metallization level, the metal island structure being laterally separated from the first signal line; a second signal line positioned in a second metallization level; a third metallization level vertically positioned between the first metallization level and the second metallization level; and a first metal jumper structure in the third metallization level, the first metal jumper structure being connected to both the second signal line and the metal island structure.
13. The device of claim 11, wherein the first metal jumper structure does not overlap with the first wire line.
12. The memory device of claim 11, wherein the first metal jumper structure does not overlap with the first signal line.
14. The device of claim 11, wherein the first metal jumper structure includes a larger surface area in a lateral plane than the metal island structure.
13. The memory device of claim 11, wherein the first metal jumper structure includes a larger surface area in a lateral plane than the metal island structure.
15. The device of claim 11, comprising a first interconnect structure, wherein the first metal jumper structure is connected to the metal island structure through the first interconnect structure, the first interconnect structure being non-overlapping with the first wire line.
14. The memory device of claim 11, wherein the first metal jumper structure is connected to the metal island structure through a first interconnect structure, the first interconnect structure being non-overlapping with the first signal line.
16. The device of claim 15, wherein the first wire line is longitudinal along a first lateral direction, and wherein a dimension of the first metal jumper structure in a second lateral direction that is substantially orthogonal to the first lateral direction is minimized according to a threshold determined based on a size of the first interconnect structure.
15. The memory device of claim 14, wherein the first signal line is longitudinal along a first lateral direction, and wherein a dimension of the first metal jumper structure in a second lateral direction that is orthogonal to the first lateral direction is minimized subject to a threshold determined based on a size of the first interconnect structure.
17. The device of claim 15, wherein the first wire line is longitudinal along a first lateral direction, and wherein a dimension of the first metal jumper structure in the first lateral direction is larger than a dimension of the metal island structure in the first lateral direction.
16. The memory device of claim 14, wherein the first signal line is longitudinal along a first lateral direction, and wherein a dimension of the first metal jumper structure in the first lateral direction is larger than a dimension of the metal island structure in the first lateral direction.
18. A method, comprising: forming a first metallization level over a wafer, the wafer including an electric element over a substrate, the electric element including a first terminal and a second terminal, the first metallization level including a first metal line structure and a metal island structure laterally separated from the first metal line structure, the first metal line structure being connected to the first terminal of the electric element, the metal island structure being connected to the second terminal of the electric element; forming a second metallization level over the first metallization level, the second metallization level including a first metal jumper structure, the first metal jumper structure being connected to the metal island structure; and forming a third metallization level over the second metallization level, the third metallization level including a second metal line structure, the second metal line structure being connected to the first metal jumper structure.
17. A method, comprising: forming a first metallization level over a wafer, the wafer including a first transistor of a memory cell over a substrate, the first transistor including a first terminal and a second terminal, the first metallization level including a first metal line structure and a metal island structure laterally separated from the first metal line structure, the first metal line structure being longitudinal oriented along a first lateral direction and being connected to the first terminal of the first transistor, the metal island structure being connected to the second terminal of the first transistor; forming a second metallization level over the first metallization level, the second metallization level including a first metal jumper structure, the first metal jumper structure being connected to the metal island structure and being positioned non-overlapping with the first metal line structure; and forming a third metallization level over the second metallization level, the third metallization level including a second metal line structure, the second metal line structure being longitudinal oriented along a second lateral direction that is different from the first lateral direction, the second metal line structure being connected to the first metal jumper structure.
19. The method of claim 18, wherein the first metal jumper structure is formed to be connected to the metal island structure through at least a first interconnect structure directly below the first metal jumper structure.
18. The method of claim 17, wherein the first metal jumper structure is formed to be connected to the metal island structure through at least a first interconnect structure directly below the first metal jumper structure.
20. The method of claim 19, wherein the first interconnect structure is positioned without overlapping with the first metal line structure.
19. The method of claim 18, wherein the first interconnect structure is positioned without overlapping with the first metal line structure.


As can be seen from the above table, claim 6 of the present application differ from claim 1 of patent ‘153, in that patent '153 recites “…a first transistor…”; while, claim 6 of the application recites “…circuit element...”  However, it is reasonable to interpret that they are of the same component.
With respect to claim 12, claim 12 of the present application differ from claim 11 of patent ‘153, in that patent '153 recites “…a pass gate transistor…”; while, claim 12 of the application recites “…a circuit element …”  However, it can be reasonably interpreted that both components are the same since the claims further recite that they include a first and second terminals.
For similar reasons, claims 2-11 and 13-20 are rejected over claims 2-13 and 15-20 of patent ‘153.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        September 25, 2022